United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 01-2298
                                     ___________

Henry Lo Carter,                          *
                                          *
             Appellant,                   * Appeal from the United States
                                          * District Court for the
      v.                                  * District of Minnesota.
                                          *
United States of America,                 * [UNPUBLISHED]
                                          *
             Appellee.                    *
                                     ___________

                           Submitted: December 6, 2001
                               Filed: December 11, 2001
                                    ___________

Before McMILLIAN, MORRIS SHEPPARD ARNOLD, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

       Henry Lo Carter is serving a 210-month term of imprisonment following his
guilty plea to a crack-cocaine offense. See United States v. Carter, 91 F.3d 1196,
1197-99 (8th Cir. 1996) (per curiam). In this 28 U.S.C. § 2241 proceeding, Carter
claimed that his sentence was unlawful under Apprendi v. New Jersey, 530 U.S. 466
(2000), and that the remedy under 28 U.S.C. § 2255 was inadequate or ineffective to
test the legality of his detention. The district court1 denied relief, and Carter appeals.

      1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota, adopting the report and recommendation of the Honorable Arthur J.
Boylan, United States Magistrate Judge for the District of Minnesota.
       Even if his claim were cognizable in this collateral proceeding--which it is not,
see United States v. Moss, 252 F.3d 993, 999-1003 (8th Cir. 2001) (concerning
Apprendi); United States v. Lurie, 207 F.3d 1075, 1077 (8th Cir. 2000) (concerning
whether § 2255 remedy is “inadequate or ineffective”)--relief would not be available
to Carter, see 21 U.S.C. § 841(b)(1)(C) (20 years imprisonment authorized for offense
involving unspecified quantity of schedule I or II drugs); United States v. Aguayo-
Delgado, 220 F.3d 926, 934 (8th Cir.) (no Apprendi error where sentence was within
range authorized by offense of conviction without regard to quantity), cert. denied,
531 U.S. 1026 (2000).

      Accordingly, we affirm. Carter’s request for appointment of counsel is denied.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-